Exhibit RELEASE AGREEMENT This Release Agreement is entered into this 16th day of April2008 by and among Commerce Energy, Inc., a California corporation (“Commerce”), Tenaska Power Services Co., a Nebraska corporation (“Tenaska”) and Wachovia Capital Finance Corporation (Western) (“Wachovia”) as agent for the lenders party to that certain Loan and Security Agreement dated June8, 2006 as amended (the “Loan Agreement”) with respect to the following facts: A.Pursuant to the Loan Agreement, Wachovia is providing various credit facilities to Commerce secured by the personal property of Commerce; B.Tenaska is supplying energy to Commerce, and to secure its obligations and liabilities to Tenaska in connection therewith, Commerce granted Tenaska a security interest in certain personal property as described in the Security Agreement dated
